Citation Nr: 0211132	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  92-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently assigned a 30 percent evaluation.

2.  Entitlement to an increased rating for postoperative 
residuals of left knee trauma with thigh atrophy, currently 
assigned a 20 percent evaluation.

3.  Entitlement to an increased rating for plantar warts and 
calluses of the feet, currently assigned a 10 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1967 to March 
1970 and October 1972 to September 1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1991 rating 
decision by the Buffalo, New York, Regional Office (RO), 
which, in part, confirmed a 20 percent evaluation for 
postoperative residuals of left knee trauma with thigh 
atrophy.  In December 1992, a Travel Board hearing was held 
before a Board Member who subsequently left the Board.  In 
this regard, appellant subsequently declined another hearing 
in response to an April 1996 letter informing him of his 
right to another hearing.  In October 1993, the Board 
remanded the case for additional evidentiary development.  In 
a May 20, 1996 decision, the Board awarded service connection 
for plantar warts and calluses of the feet, denied service 
connection for bilateral pes planus with hallux valgus, and 
denied an increased rating for the service-connected left 
knee disability.  By a June 1996 implementing rating 
decision, the RO granted service connection and assigned a 
noncompensable evaluation for plantar warts and calluses of 
the feet, effective April 30, 1991. 

Subsequently, appellant appealed the Board's May 20, 1996 
decision, insofar as it denied an increased rating for the 
service-connected left knee disability, to the United States 
Court of Appeals for Veterans Claims (Court).  By a 
subsequent Order, the Court granted a Joint Motion for 
Remand, vacated the Board's May 20, 1996 decision, insofar as 
it denied an increased rating for the service-connected left 
knee disability, and remanded that issue to the Board.  In 
July 1998, the Board remanded the case to the RO for 
additional evidentiary development.  

Appellant subsequently appealed July and December 1999 rating 
decisions, which respectively confirmed a 30 percent 
evaluation for post-traumatic stress disorder and, in effect, 
increased an evaluation for plantar warts and calluses of the 
feet from noncompensable to 10 percent, effective June 29, 
1998.   

The Board construes the appellate issues as those delineated 
on the title page of this decision, and will proceed 
accordingly.


FINDINGS OF FACT

1.  Appellant's service-connected psychiatric disability is 
manifested primarily by depression and post-traumatic stress 
disorder symptomatology such as nightmares/flashbacks.  He is 
affected by stress.  He lives alone under self-isolating 
circumstances, but without any indication of an inability to 
engage in activities of daily living.  He does not display 
any bizarre behavior.  He has responded relatively well to 
psychotropic medication, receives regular outpatient 
treatment, and his psychiatric disability has been shown to 
remain relatively stable.  

2.  It is at least as likely as not that appellant's service-
connected psychiatric disability results in occupational and 
social impairment more nearly reflective of reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial speech; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  Appellant's psychiatric disability does not result in 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  

4.  The appellant's service-connected left knee disability is 
manifested primarily by pain and tenderness.  The clinical 
evidence reveals normal extension, 80 degrees' flexion, and 
no ligamentous laxity or instability.  No more than moderate 
impairment of that knee has been demonstrated.  

5.  The appellant's service-connected bilateral foot 
disability is manifested primarily by painful and tender 
plantar callosities on each foot.  There is no clinical 
evidence of constant exudation/itching, extensive lesions, or 
marked disfigurement of either foot.  The service-connected 
bilateral foot disability is more nearly equivalent to tender 
and painful superficial scarring on the soles of each foot.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent, 
but no more, for appellant's post-traumatic stress disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001).

2.  The criteria for an increased rating for the service-
connected left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5257, 5260, 5261 (2001).  

3.  The criteria for a separate 10 percent evaluation, but no 
more, for the service-connected plantar warts and calluses of 
the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.20, 4.118, Codes 7899-7813, 7803-5, 7806 (2001).

4.  The criteria for a separate 10 percent evaluation, but no 
more, for the service-connected plantar warts and calluses of 
the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.20, 4.118, Codes 7899-7813, 7803-5, 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claims at issue were 
obviously not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may not 
be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
useful purpose would be served by remanding said disability 
rating appellate issues with directions to provide further 
assistance to appellant, particularly in light of the partial 
allowance of the psychiatric and bilateral foot disabilities 
issues on appeal by the Board's decision herein.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected disabilities at issue over 
the years are documented in the medical evidence.  There are 
numerous recent VA medical records and VA psychiatric, 
orthopedic, and dermatologic examinations have been 
conducted.  Said clinical records and examinations are 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disabilities at 
issue and provide a clear picture of all relevant symptoms 
and findings.  

Additionally, a recent VA psychiatric examination report 
included assignment of a score on the Global Assessment of 
Functioning Scale (GAF Scale), which deals with the degree to 
which an individual functions socially and industrially.  
More recent, relevant VA psychiatric treatment records have 
also been associated with the claims folders.  There is no 
indication that other relevant medical records exist that 
would indicate a greater degree of severity of said 
disabilities in issue than that shown on said VA examinations 
and treatment reports.  In addition, appellant was issued 
Statements of the Case and Supplemental Statements of the 
Case, which included relevant clinical evidence, laws and 
regulations, and a detailed explanation of the rationale for 
the adverse rating decisions.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  There 
is no indication of additional records that should or could 
be obtained.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


I.  An Increased Rating for Post-traumatic Stress Disorder

With regard to another procedural matter involving the issue 
of entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, the VA amended its 
regulations for rating mental disorders, effective November 
7, 1996.  See 38 C.F.R. §§ 4.125-130 (1996-2001).  Section 
4.132 has been redesignated as § 4.130.  Since the rating 
decision appealed from was rendered in 1999, the amended 
version of the mental disorders regulations appear applicable 
in the instant case.

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  
38 C.F.R. § 4.130 (effective November 7, 1996).

The evidentiary record indicates that appellant served in 
Vietnam and his awards included a Combat Action Ribbon.  The 
Board acknowledges and appreciates appellant's meritorious 
military service.  The post-service clinical evidence 
indicates that in the 1990's, appellant was diagnosed with 
post-traumatic stress disorder.  A June 1993 rating decision 
granted service connection and assigned a 30 percent 
evaluation for said disability.  During a December 1992 
Travel Board hearing, appellant testified as to the nature 
and severity of said disability.  In 1995 employment 
statements, it was reported that he had last been employed in 
1991 as an escort/nursing assistant at a VA medical center, 
and that he had to terminate employment due to knee and 
psychiatric disabilities.  VA outpatient treatment records 
dated in the mid-1990's indicated that appellant was involved 
in a legal battle concerning a paternity matter and that his 
depression appeared under control.  Appellant was described 
as satisfied with his progress.  He was able to sleep at 
night.  His post-traumatic stress disorder was clinically 
described as moderate.  

On May 1999 VA psychiatric examination, appellant reported 
that he had been married several times.  He cried while 
describing his Vietnam experiences.  He stated that after 
service, he had wandered from job to job, last working in 
1991.  He alleged having nightmares, flashbacks, and suicidal 
ideation.  Clinically, he appeared "quite tearful."  He 
admitted to occasional suicidal ideation, but denied 
homicidal ideation, delusions, or hallucinations.  Thought 
processes were organized.  Speech was occasionally very low 
and somewhat circumstantial.  He alleged having very few 
friends.  During the examination, he wanted the door left 
open to avoid closed spaces.  Insight/judgment were adequate.  
Affect was described as quite restricted.  Post-traumatic 
stress disorder was diagnosed and a GAF score of 
approximately 55 was assigned.  A subsequent May 1999 VA 
outpatient treatment record noted that appellant worried 
about his children; that appellant's life was more peaceful 
now since he was no longer married; and that he attended 
church every Sunday.   

VA outpatient treatment records report that in February 2000, 
appellant's mood was described as "alright"; that post-
traumatic stress disorder symptoms had remained the same, 
specifically intrusive memories, nightmares, and flashbacks; 
that he was doing a lot better handling the flashbacks; that 
he was not using any drugs/alcohol; and that he had no new 
stresses in his life.  He was on Zoloft and was to return to 
the clinic at a three-month interval.  In May 2000, he was 
described as doing fairly well; that his post-traumatic 
stress disorder symptoms were better and flashbacks had been 
under control; that he was disappointed concerning a denied 
increased disability claim; that he was cooperative and 
coherent and did not have any other major complaint; and that 
he appreciated the fact that the medication was helping him.  
In August 2000, he was described as doing quite well not 
stressing himself; that things were bothering him less; that 
he talked about his past problems; and that appellant was so 
glad that he was doing better and was accepting his 
disability more.  

More recent VA outpatient treatment records report that in 
November 2000, appellant had been "up and down" but was 
still pleased with his progress.  He was still unable to 
trust people or have interpersonal relationships and was 
still isolating himself.  In March 2001, he was described as 
doing better and handling the post-traumatic stress disorder 
symptoms better, although he was still isolating himself, 
could not handle conflict or stress, and had been 
experiencing panic attacks.  He was not using any 
drugs/alcohol; had no suicidal/homicidal ideation; and was 
attending church.  In June 2001, appellant reported being 
very glad that his depression had remained under control.  He 
still had a problem with post-traumatic stress disorder 
symptoms.  In September 2001, appellant indicated that he had 
been through a cycle of depression and was coming out of it; 
and that he was frustrated over an increased disability 
claim.  He appeared cooperative and coherent, was in good 
contact [with reality]; and had no suicidal/homicidal 
ideation.  In December 2001, he was described as doing fairly 
well.  He lived alone and was isolating from people, but was 
accepting his life.  Since a terrorist attack, he had avoided 
television and war news.  He had experienced Vietnam war 
flashbacks.  However, it was indicated that he was able to 
control himself better now and his mood had remained stable.  
He appeared cooperative, coherent, and appreciative for 
receiving medical treatment.  

The evidentiary record reveals that the GAF Scale score of 55 
assigned appellant on May 1999 VA psychiatric examination was 
indicative of a moderate, not severe, degree of psychiatric 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the Court explained that "GAF is a scale 
reflecting the [']psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness....[']  A 55-60 rating indicates [']moderate 
difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"

Additionally, the clinical records indicate that appellant 
has functioned rather adequately, although he has some 
depression and post-traumatic stress disorder symptomatology 
such as nightmares/flashbacks and apparently is affected by 
stress.  He was living alone under self-isolating 
circumstances, but without any indication of an inability to 
engage in activities of daily living.  He did not display any 
bizarre behavior.  Significantly, he has responded relatively 
well to psychotropic medication, receives regular outpatient 
treatment, and his psychiatric disability has been shown to 
remain relatively stable.  With resolution of all reasonable 
doubt in appellant's favor, the Board finds that the GAF 
score as well as the other clinical findings more nearly 
approximate the criteria for a 50 percent evaluation.  The 
positive evidence indicates that his psychiatric disability 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial speech; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships (some of 
the criteria for a 50 percent rating for mental illness).  
Thus, for the aforestated reasons, the Board concludes that 
it is at least as likely as not that under the amended 
criteria, his psychiatric disability more nearly approximates 
the criteria for a 50 percent rating.  

However, neither the GAF score nor the other clinical 
findings indicate that appellant's service-connected 
psychiatric disability results in occupational and social 
impairment, with deficiencies in most areas, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; or neglect of personal appearance and 
hygiene (some of the criteria for a 70 percent rating for 
mental illness).  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  



II.  An Increased Rating for a Left Knee Disability

The service medical records reveal that appellant sustained a 
left knee twisting-type during the initial period of service.  
A mild medial collateral ligament strain was assessed.  
During the second period of service, he reinjured that knee 
and a left patellar tendon strain was assessed.  Moderate 
left quadriceps atrophy was noted.  He underwent a surgical 
procedure with lateral release of the retinaculum due to 
recurrent patellar subluxation.  A Medical Board report 
indicated that there was one-inch left thigh atrophy and no 
ligamentous laxity.  The left knee had 0 degrees' extension 
and 80 degrees' flexion.  It was determined that appellant 
was unfit for service due to diagnosed moderate, partial, 
fibrotic ankylosis of the left knee and left thigh muscle 
atrophy secondary to said operative procedures.  

In May 1991, appellant underwent arthroscopic surgery to 
remove degenerated tissue and loose bodies from the left 
knee.  A history of worsening left knee symptoms since a 
January 1991 work-related accident was noted.  The operative 
diagnosis was chondromalacia of the patella and anterior 
cruciate ligament insufficiency.  

VA clinical records indicated that in November 1991, 
appellant underwent physical therapy for left anterior 
cruciate ligament insufficiency and chondromalacia.  An 
August 1992 private medical record indicates that left knee 
chondromalacia with a "chronic" ligament tear manifested by 
left knee pain and swelling were diagnosed.  It was indicated 
that there was subluxation of the left tibia anteriorly on 
the femur; that the left knee would not hold up under 
pressure and would frequently collapse; that the left knee 
disability was a permanent defect; that the condition was due 
to a January 1991 work-related injury; and that a left 
anterior cruciate ligament replacement operation should be 
considered.  

During a December 1992 Travel Board hearing, appellant 
testified as to the nature and severity of said disability, 
including alleged recurrent "giving way" of the left knee 
and severe pain.  

On December 1994 VA examination, appellant ambulated with a 
cane.  The left knee had 0 degrees' extension and 45 degrees' 
flexion.  Pain was elicited on patellar compression and 
lateral subluxation of the patella.  Left knee pain and 
guarding prevented adequate evaluation.  X-rays were 
interpreted as showing very minimal left knee patellofemoral 
arthrosis and minimal left patella spur formation.  The 
examiner opined that there was significant left knee 
patellofemoral arthrosis at that time productive of 
"moderately severe" disability.  

VA clinical records indicated that in June 1997, the left 
knee had effusion, peripatellar tenderness, and a high-riding 
patella.  The left knee exhibited 0 degrees' extension and 80 
degrees' flexion.  Patellofemoral osteoarthritis was 
radiographically noted.  A significant negative piece of 
evidence is a June 1997 MRI study of that knee, which showed 
a small focal area of patellar cartilage thinning consistent 
with chondromalacia (grade 2) with normal ligaments 
(anterior/posterior cruciate and collateral ligaments) and no 
meniscal tears.  June 1997 x-rays of that knee revealed 
minimal degenerative arthritis.  In July 1997, there was 
pronounced peripatellar tenderness and mild effusion.  The 
left knee exhibited 10 degrees' extension and 80 degrees' 
flexion.  Significantly, there was no medial and lateral 
collateral ligamentous laxity.  Physical therapy for left 
knee strengthening was planned.  

On April 1999 VA orthopedic examination, appellant's 
complaints included left knee pain and swelling, and foot 
problems.  He ambulated with a cane.  Clinically, the left 
thigh measured one inch less than the right.  The left knee 
exhibited 0 degrees' extension and 80 degrees' flexion.  It 
should be pointed out that normal ranges of motion of the 
knee are considered 0 degrees' extension and 140 degrees' 
flexion.  See 38 C.F.R. § 4.71 (2001), Plate II.  Although 
appellant complained of marked subjective tenderness of the 
entire left knee, the examiner stated that this was not 
consistent with the actual physical findings.  Additionally, 
there was no soft tissue swelling, warmth, crepitus, or joint 
effusion.  It is very significant that stress testing of that 
knee revealed no anterior cruciate or medial/lateral 
collateral ligamentous laxity.  Diagnoses included left 
patellar chondromalacia.  In a May 1999 addendum to said 
examination report, the examiner stated that the claims 
folder had been reviewed, including June 1997 MRI/x-ray 
studies of the left knee that showed normal cartilaginous and 
ligamentous structures and radiographic evidence of 
degenerative joint disease; that the left thigh circumference 
measurement was one-inch less than the right thigh which was 
indicative of moderate atrophy of the quadriceps and 
hamstring musculature; that a minimal amount of pain was 
elicited on left knee motion; that any additional disability 
caused by pain was minimal; that left knee strength was 
"3/5" due to atrophy of the quadriceps and hamstring 
musculature; and that there was no loss of coordination or 
fatigue elicited with repetitive testing or loss of 
coordination.   

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected left knee 
disability.  Traumatic/degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, Codes 
5003 and 5010.  See January 2000 Supplemental Statement of 
the Case, which set out these Diagnostic Codes.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 10 degrees will be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. Part 4, Code 5261.

Since the recent clinical evidence, including April 1999 VA 
examination, revealed normal extension of the left knee, the 
criteria for an increased evaluation in excess of 20 percent 
have not been met under Diagnostic Code 5261.  An evaluation 
in excess of 20 percent would not be warranted under 
Diagnostic Code 5260, since the recent clinical evidence 
reveals no less than 80 degrees' flexion of that knee.

Although a VA General Counsel opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, this VA General Counsel 
opinion is not applicable here because the recent clinical 
evidence clearly reveals that appellant does not have any 
instability of the left knee.  See VA O.G.C. Prec. Op. No. 
23-97 (July 1, 1997).  See also VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998).  In short, although certain clinical 
records in the 1990's were suggestive of left knee 
ligamentous impairment/instability, it should be pointed out 
that appellant received physical therapy and afterwards, none 
of the recent VA examinations or outpatient treatment records 
have clinically identified or reported any ligamentous 
impairment or instability of that knee.  In fact, recent 
sophisticated diagnostic studies including a 1997 MRI 
unequivocally showed normal left knee ligamentous and 
cartilaginous structures.  Thus, on this point in controversy 
as to knee instability, the Board concludes that the negative 
evidence clearly outweighs any positive evidence.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  Appellant's testimony 
and clinical complaints appear credible to the extent that 
the left knee exhibits some painful motion on use.  
Significantly, on the recent April 1999 VA examination, the 
examiner specifically opined that a minimal amount of pain 
was elicited on left knee motion and that appellant's 
complaints of pain were disproportionate to actual physical 
findings.  However, even assuming that appellant experiences 
painful left knee motion, Diagnostic Code 5003 or 5010 
specifically encompasses painful motion, since a compensable 
rating thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  Thus, any 
painful left knee motion has been compensated for under the 
20 percent rating assigned by the RO.  To assign an 
additional separate rating for painful knee motion under 38 
C.F.R. §§ 4.10, 4.40, and/or 4.45, would constitute 
pyramiding, since it would compensate for the same knee pain 
as associated with the arthritis of the knee that the RO has 
apparently considered in rating said disability.  See January 
2000 Supplemental Statement of the Case.  See also 38 C.F.R. 
§ 4.14; and Esteban v. Brown, 6 Vet. App. 259 (1994).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the recent 
VA examination and clinical records revealed no ligamentous 
laxity or instability of the left knee joint, the criteria 
for an increased rating in excess of 20 percent for that knee 
would not be warranted under Diagnostic Code 5257.  Again, a 
separate evaluation would not be warranted under Diagnostic 
Code 5257 based on instability, since left knee instability 
was not clinically shown on any recent examination or other 
recent clinical study.

The Board has considered the applicability of rating the left 
knee disability under other appropriate diagnostic codes, 
such as Diagnostic Code 5256.  However, since ankylosis of 
the left knee has not recently been clinically shown or even 
approximated, a higher rating would not be in order under 
Diagnostic Code 5256.  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

Thus, the Board concludes that the 20 percent evaluation 
assigned for the left knee disability adequately compensates 
appellant for the degree of functional loss resulting 
therefrom.  In particular, appellant does not clinically 
manifest any limitation of knee extension, ligamentous 
laxity, knee joint instability, or more than moderate 
limitation of knee flexion; and he retains the ability to 
ambulate albeit with a cane.

The clinical evidence does not reflect that the service-
connected left knee disability presents such an exceptional 
or unusual disability picture as to warrant consideration of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


III.  An Increased Rating for Plantar Warts and Calluses of 
the Feet

The Board has considered all appropriate diagnostic codes in 
evaluating the service-connected disability in issue.  Since 
plantar warts and calluses of the feet are unlisted 
conditions in VA's rating schedule, the RO has rated the 
service-connected disability by analogy under Code 7813 for 
dermatophytosis (which is rated by analogy to eczema under 
Diagnostic Code 7806).  The RO has also considered Diagnostic 
Codes 7803-5, for rating superficial scarring.  See November 
2001 Supplemental Statement of the Case.  A 10 percent 
evaluation is the maximum evaluation assignable under 
Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805.

A 10 percent evaluation may be assigned for eczema with 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  38 C.F.R. Part 4, Code 7806.

It is reiterated that a May 20, 1996 Board decision awarded 
service connection for plantar warts and calluses of the feet 
and denied service connection for bilateral pes planus with 
hallux valgus.  In rating the service-connected disability of 
the feet, other foot conditions for which service connection 
is not in effect may not be considered, to the extent these 
are reasonably medically differentiable.  

Service medical records and post-service VA examination 
reports dated in the 1970's and in December 1994 revealed 
that appellant had plantar warts and calluses of the feet.  
On that December 1974 VA examination, appellant complained of 
bilateral foot pain and a history of bilateral hallux valgus 
and bunionectomies was noted.  Calluses over the metatarsal 
heads with intractable plantar keratoses of the feet were 
clinically reported.  Diagnoses included bilateral pes planus 
and status post bilateral bunionectomies.  

On April 1999 VA dermatologic examination, a history of 
recent podiatric clinic shaving of foot clavi/calluses was 
noted.  Clinically, there were clavi over several of the 
metatarsal heads of the feet.  Additionally, there was 
"moccasin" scaling of the soles noted as consistent with 
tinea pedis and toenail plate thickening noted as consistent 
with onychomycosis.  Diagnoses included clavi of the feet; 
tinea pedis; and onychomycosis.  On April 1999 VA orthopedic 
examination, bilateral pes planus and diffuse tenderness of 
the feet were noted.  There were four painful calluses over 
the 2nd-5th right metatarsal heads; two painful callosities 
at the 2nd-4th left metatarsal heads; and painful callosities 
at the medial aspect of each heel.  Diagnoses included 
bilateral pes planus; painful plantar callosities of the 
feet; status post bilateral bunionectomies; and bilateral 
onychomycosis. 

VA podiatric outpatient treatment records dated in 1999 and 
2000 reveal that appellant was frequently treated for foot 
conditions, including shaving of plantar callosities on his 
feet.  

On December 2000 VA dermatologic examination, there were 
prominent plantar keratomas, clavi, or calluses over the 1st-
5th right metatarsal heads and 2nd-3rd left metatarsal heads.  
Diagnoses included status post bilateral bunionectomies; 
bilateral plantar keratomas over numerous metatarsal heads; 
probable tinea pedis; and onychomycosis.  In an addendum to 
said examination report, the examiner stated that there was 
no evidence of plantar warts; that lesions on the soles of 
the feet were plantar keratomas or calluses; and that there 
was no evidence of eczematous dermatitis of the feet, 
itching, exudative lesions, or marked disfigurement.  

On December 2000 VA orthopedic examination, a history of 
recent podiatric clinic shaving of calluses was noted.  
Appellant denied itching, but stated that the feet were 
constantly and severely painful.  He wore arch supports and 
used a cane for ambulation.  Clinically, bilateral pes 
planus/hallux valgus deformity were noted.  There were three 
painful, tender callosities at the metatarsophalangeal level 
on the plantar aspect of each foot.  With respect to the 
right foot, one callosity measured 2-1/2-cm x 2-cm x 1-1/2-cm 
(in depth) and the other two callosities each measured 2-cm x 
1-1/2-cm x 1-cm (in depth).  A painful tender callosity was 
also at the medial aspect of the right great toe distal 
phalanx.  With respect to the left foot, one callosity 
measured 2-cm x 1-cm x 1-cm (in depth) and the other two 
callosities each measured 1-cm x 1-cm x 1-cm (in depth).  The 
entire plantar aspect of each foot had thickened skin.  There 
was no evidence of plantar warts.  Diagnoses included 
bilateral pes planus (grade 4); severe hallux valgus 
deformities of the feet; multiple painful, tender plantar 
callosities of the feet; and bilateral onychomycosis.  

VA podiatric outpatient treatment records dated in 2001 
reveal that appellant was frequently treated for foot 
conditions, including shaving of plantar callosities on his 
feet.  

The negative evidence includes the fact that the service-
connected disability of the feet involves small, limited 
bodily areas and does not involve constant exudation or 
itching, extensive lesions, or marked disfigurement (the 
criteria for the next higher 30 percent evaluation under the 
analogous Diagnostic Code 7806 for eczema).  See, in 
particular, the December 2000 VA dermatologic examination 
report.  

However, the Board has also considered the provisions of 38 
C.F.R. § 4.10, which relate to functional loss.  It is the 
Board's opinion that the 10 percent evaluation in effect for 
the service-connected disability of both feet, classified as 
plantar warts and calluses, does not adequately compensate 
appellant for the severity of that disability.  It is 
reiterated that appellant has other foot conditions, such as 
pes planus and residuals of bunionectomies due to hallux 
valgus, for which service connection is not in effect, and 
such other foot condition may not be considered in rating the 
service-connected disability of the feet to the extent 
reasonably medically differentiable.  However, separately 
rating the service-connected disability of each foot as 
analogous to tender and painful superficial scars of each 
foot appears appropriate in this case, particularly given the 
extent and severity of his callosities and the frequency of 
their debridement at podiatric clinic visits and the fact 
that each foot involves a separate, distinct anatomical area.

Therefore, separate 10 percent evaluations for each foot are 
warranted for plantar warts and calluses as analogous to 
tender and painful superficial scars.  Diagnostic Code 7899-
7304.  However, an evaluation in excess of 10 percent for 
either foot would not be warranted, since any plantar warts 
and calluses have not been shown to be equivalent to constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  It should be added that the clinical evidence 
does not indicate that the callosities of the feet are 
ulcerated, bleeding, infected, preclude ambulation, or result 
in such functional limitations as to be equivalent to at 
least a moderately severe foot injury (the criteria for a 20 
percent evaluation for foot injuries under 38 C.F.R. § 4.71, 
Diagnostic Code 5284 (2001)).  The separate 10 percent 
evaluations awarded by the Board decision herein adequately 
compensate the appellant for any pain and functional 
impairment of the feet associated with the plantar warts and 
calluses.  Therefore, to assign any additional ratings for 
the service-connected plantar warts and calluses under other 
diagnostic codes would  violate the proscription against 
pyramiding.  38 C.F.R. § 4.14.

The clinical evidence does not reflect that the service-
connected disability of either foot presents such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating for postoperative residuals of left knee 
trauma with thigh atrophy is denied.  To this extent, the 
appeal is disallowed.

An increased rating of 50 percent, but no more, for 
appellant's post-traumatic stress disorder and separate 
increased ratings of 10 percent, but no more, for each 
service-connected foot disability are granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  To this extent, the appeal is allowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

